Citation Nr: 1703159	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with secondary unspecified depressive disorder and alcohol use disorder with subjective chest pain prior to February 23, 2011.

2.  Entitlement to an initial rating in excess of 20 percent for fibromyalgia with epicondylitis of the bilateral elbows and subjective complaints of paresthesia and tremor prior to February 22, 2011, and in excess of 40 percent thereafter.

3.  Entitlement to service connection for right ear hearing loss.



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1986 to September 1986 and from December 1990 to June 1991.  He had additional periods of active duty for training and inactive duty for training in the West Virginia Army National Guard.

This matter came to the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2011, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In May 2013, the Board remanded the matter for additional evidentiary development.  At that time, the issues on appeal were:  entitlement to an initial rating in excess of 30 percent for PTSD prior to February 23, 2011; entitlement to an initial rating in excess of 20 percent for fibromyalgia for the period from July 2, 2008, to February 22, 2011, and in excess of 40 percent thereafter; and entitlement to service connection for major depressive disorder, bilateral hearing loss, tinnitus, right and left elbow epicondylitis, a neurological disorder, to include as due to an undiagnosed illness, and chest pain, to include as due to an undiagnosed illness.

While the matter was in remand status, in a May 2016 rating decision, the RO granted service connection for unspecified depressive disorder and alcohol use disorder with subjective chest pain, and rated these disabilities together with the appellant's service-connected PTSD as a single disease entity.  The RO recharacterized the appellant's disability as PTSD with secondary unspecified depressive disorder and alcohol use disorder with subjective chest pain and increased the initial rating for that disability to 70 percent, effective July 2, 2008, and to 100 percent effective, February 23, 2011.  In addition, the RO granted service connection for epicondylitis of the bilateral elbows and subjective complaints of paresthesias and tremors, effective July 2, 2008, and rated these disabilities together with his service-connected fibromyalgia as a single disease entity.  The RO recharacterized the appellant's disability as fibromyalgia with secondary epicondylitis of the bilateral elbows and subjective complaints of paresthesias and tremor.  The RO continued the ratings previously in effect for that disability.  In addition, the RO granted service connection for tinnitus and left ear hearing loss and assigned initial 10 percent and noncompensable ratings, respectively.  

The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claims of service connection for major depressive disorder, left ear hearing loss, tinnitus, right and left elbow epicondylitis, a neurological disorder, and chest pain.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Nonetheless, as the RO has rated the appellant's major depressive disorder, right and left elbow epicondylitis, neurological disorder, and chest pain as part and parcel of disabilities for which the initial ratings are already on appeal, the Board will continue to consider those ratings.  In addition, although a higher disability rating was granted for the appellant's PTSD disability, the issue remains in appellate status, as the maximum schedular rating was not assigned from the effective date of the award of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the appellant was previously represented by David Huffman, a private attorney.  See June 2008 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  In June 2015, the RO informed the appellant that Mr. Huffman is no longer accredited to represent claimants in claims before VA and that he could seek other representation or proceed without representation.  The letter also advised the appellant that, unless he informed VA otherwise, the RO would continue to process his claim.  To date, the appellant has not designated another individual or Veterans Service Organization as his representative.  Therefore, the Board recognizes the appellant as proceeding pro se in this appeal.


FINDINGS OF FACT

1.  Prior to February 23, 2011, the appellant's PTSD with secondary unspecified depressive disorder and alcohol use disorder with subjective chest pain was not productive of total social and occupational impairment.

2.  Throughout the appeal period, the appellant's fibromyalgia with epicondylitis of the bilateral elbows and subjective complains of paresthesia and tremor has been manifested by constant and refractory chronic fatigue, paresthesias in the hands and feet, tremors in the hands, and musculoskeletal symptoms, including pain, stiffness, muscle weakness, achiness, myalgia, arthralgia, and decreased exercise tolerance.  

3.  The appellant does not currently have a right ear hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for PTSD with secondary unspecified depressive disorder and alcohol use disorder with subjective chest pain have not been met prior to February 23, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial 40 percent rating for fibromyalgia with epicondylitis of the bilateral elbows and subjective complains of paresthesia and tremor have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2016).

3.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a July 2008 letter issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims of service connection and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  This letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Veteran is challenging the initial evaluations assigned following the grant of service connection for his PTSD and fibromyalgia.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id.  at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  The appellant has also been afforded adequate VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c)(4) (2016).  He has not challenged the adequacy of the opinions obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and explained the elements necessary to substantiate each claim.  The appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  The appellant has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  The appellant has not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


I.  Increased Evaluations

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.


A.  PTSD with secondary unspecified depressive disorder and alcohol use disorder with subjective chest pain

The Veteran is currently assigned a 70 percent evaluation for PTSD with secondary unspecified depressive disorder and alcohol use disorder with subjective chest pain prior to February 23, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the rating criteria, a 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  Id.

In this case, the record on appeal includes August 2008 statements from the appellant's mother, spouse, and sister, all of whom indicated that the appellant no longer enjoyed his family, got nervous around crowds, seemed extremely detached, and isolated himself from others.  His spouse indicated that the appellant was quick to anger, hypervigilant, and always seemed to be on edge.  He also experienced nightmares and sleeping difficulties.  

The appellant was afforded a VA psychiatric examination in January 2009.  The examiner noted that the appellant had been prescribed medications for his psychiatric symptoms, including Prozac and Dalmane, but had received no mental health counseling and had not been hospitalized for psychiatric treatment.  The appellant reported feeling hyper and "on the edge" and having difficulty sleeping.  He indicated that he angered easily and rated his anger as an 8 or 9 on a scale of 0 to 10 with 10 being out of control or dangerous.  He reported that he may throw something at work at least twice per month, although he was fortunate because he was able to do that without being fired.  He had lost interest in hobbies and sexual relations with his spouse, and he had daily and severe symptoms of depression and anxiety with no periods of remission.  It was noted that the appellant had prior thoughts of suicide, but they had not occurred recently.  He also described a history of panic attacks during which he felt like there was a band around his chest, although these episodes had resolved with Prozac.  The appellant also reported avoiding triggers, such as hunting, and indicated that he tended to be obsessive checking his house at night.  He was phobic of open place crowds and had retreated from being a people person to avoiding people.  Substance abuse had not been a problem to date, although the appellant acknowledged irregularly drinking up to a case a beer per week.  The appellant indicated that he had missed approximately a month and a half of work in the past year.  He had worked as a welder since 1997, and the examiner noted that the appellant had been able to maintain his work.  The appellant indicated that he remained married, but noted that it was a credit to his wife.  

On examination, the appellant's speech was relevant and coherent, and he exhibited no abnormal behavior.  His intellectual and sensorial functioning was grossly within normal limits, and his judgment was intact.  He exhibited some impairment of thought process and communication.  He had inappropriate behavior at times, including throwing tools or hitting people at work.  He maintained the ability to perform minimal personal hygiene and other basic activities of daily living, although the examiner noted that the appellant had not brushed his teeth for an entire month at one point.  The appellant exhibited short-term memory loss and obsessive behavior.  He also exhibited panic attacks in the past, but none since he began his Prozac.  He also had impulse control problems, sleep impairment, and decreased sexual libido.  The diagnosis was major depressive disorder, moderately severe.  The examiner noted that the appellant had been able to maintain his work, but that he had been warned not to be violent or too angry and had been sent home on occasion.  A GAF score of 50 was assigned.  The examiner noted that the appellant's disability was productive of reduced reliability and productivity due to mental disorder signs and symptoms.  

The appellant was provided another VA psychiatric examination in April 2009.  He reported feeling depressed and stressed, nervous all the time, and hypervigilant.  He also had chest pain and tightness related to stress.  The examiner noted that the appellant's only treatment for mental health issues had been medication from his family physician.  He indicated that he had been married since 1991 and got along with his wife and daughters well, although he had few friends and avoided social activities.  He denied having problems with alcohol.  On examination, the appellant was neatly groomed and appropriately dressed.  He was oriented and exhibited no impairment of thought process or communication.  He exhibited some memory problems with recent recall.  He had a history of panic attacks and suicidal and homicidal ideation, but no current intent or plan.  He had anger problems, particularly at work or when driving.  He exhibited a markedly diminished interest or participation in significant activities, as well as a feeling of detachment or estrangement from others.  He also exhibited difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  The appellant remained employed, although he had lost eight weeks from work in the last 12 months.  The appellant indicated that he had lost some of those days to pneumonia and an elbow problem, but noted that most of his missed days were because he could not force himself to go to work.  He described "a mental battle every day to go to work."  The diagnosis was PTSD.  The examiner indicated that substance abuse was not playing any role in the appellant's condition.  

In a May 2009 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective July 2, 2008, which was the date of receipt of the appellant's claim.  The appellant appealed the RO's determination, arguing that he was entitled to at least a 70 percent rating, given the severity of his symptoms.  

At a January 2011 hearing before a Decision Review Officer, the appellant testified that his PTSD symptoms had worsened since the last VA examination.  He testified that his symptoms included intermittent and unpredictable episodes of chest pains similar to panic attacks.  

In connection with his appeal, the appellant was provided a VA psychiatric examination on February 23, 2011.  The examiner diagnosed him as having chronic PTSD and assigned a GAF score of 51, reflecting moderate symptoms of PTSD and depression with panic attacks of moderate severity.  The appellant exhibited moderate impairment in both social and occupational functioning, including conflicts with co-workers, a physical altercation at work, and difficulty getting along with his supervisor.  He had few friends and was uninterested in recreational and leisure activities.  He had lost two months of work in the last year and exhibited poor impulse control.  The examiner indicated that the appellant's PTSD symptoms had worsened since the last examination and had significantly affected his social and occupational functioning leading to more serious conflicts with co-workers due labile mood with poor impulse control, decreased reliability and productivity due to time loss from work, and a loss of interest in recreational and leisure activities.  

The record also includes a February 2011 private psychological evaluation report.  The examiner diagnosed the appellant with PTSD with delayed onset, chronic and severe, major depressive disorder, single episode, severe, without psychotic features, with melancholic features, generalized anxiety disorder panic disorder without agoraphobia and alcohol dependence, secondary to PTSD.  The examiner assigned a GAF Score of 46 and described the appellant as a depressed and anxious man with no friends, few leisure activities, and trapped in an unsatisfying job.  He exhibited major impairment in several areas of functioning, and PTSD affected most areas of his life.  

At a February 2011 VA medical examination, the appellant reported episodes of chest pain requiring him to leave work early 20 times over the last year.  On examination, X-ray, spirometry, and resting ECG were normal.  The examiner indicated that there was no evidence of a medical etiology for the appellant's chest pain.  Rather, it appeared to have a psychiatric etiology of panic attacks and anxiety.  

In an August 2012 rating decision, the RO increased the rating for the appellant's PTSD with depressive disorder, alcohol use disorder, and subjective chest pain to 100 percent, effective February 23, 2011.  Although the appellant has been awarded the maximum schedular rating for his disability from February 23, 2011, the question of his entitlement to a rating in excess of 70 percent prior to that time remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to an increased evaluation for his PTSD prior to February 23, 2011.

As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The record does not demonstrate that the appellant's overall disability picture is consistent with a 100 percent evaluation during the appeal period, to include consideration of his lay statements.  The appellant has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the appellant's symptoms caused total occupational and social functioning, to include in areas referenced by the 100 percent criteria. Mauerhan, supra, Vazquez-Claudio, supra. 

The preponderance of the evidence shows that the appellant has not been shown to have gross impairment in thought processes or communication or disorientation to time or place.  Indeed, the January 2009 VA examiner noted that his speech was relevant and coherent and that he exhibited no abnormal behavior.  He was noted as only having some impairment in thought process and communication.  Similarly, during the April 2009 VA examination, the appellant was oriented and exhibited no impairment of thought process or communication.

Although the appellant had some memory impairment prior to February 23, 2011, the evidence does not show that it was of such severity to rise to the level of memory loss for names of close relatives, own occupation, or own name.  Indeed, it was noted that he only had short-term memory loss at the January 2009 VA examination and only had some memory problems with recent recall at the April 2009 VA examination.

There has also been no evidence of persistent delusions or hallucinations.  In addition, while the appellant had suicidal ideation in the past, it has been noted as subsiding during this time period with no current intent or plan.  In addition, despite an issue with brushing his teeth for one month, the January 2009 VA examiner stated that the appellant maintained the ability for personal hygiene and other basic activities of daily living.

Moreover, the January 2009 VA examiner concluded that the appellant's disability was productive of reduced reliability and productivity.  The February 2011 VA examiner had also noted that the appellant had exhibited only moderate impairment in both social and occupational functioning.

Notably, despite having difficulties at work, the appellant remained employed prior to February 23, 2011.  Similarly, despite having few friends, he also remained married to his wife and maintained a relationship with his daughters.  Thus, it cannot be said that he had total social and occupational impairment.  The Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment. See Vazquez-Claudio, supra; Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board acknowledges that the GAF scores of record have ranged between 46 and 51 during the appeal period.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125 , 4.130, DSM-IV.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the serious symptomatology contemplated in the 70 percent evaluation and support such an evaluation.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the appellant's psychological symptomatology. 

After considering the evidence of record, the Board finds that the appellant's symptoms more closely approximate the criteria for the 70 percent disability rating prior to February 23, 2011.  Overall, the appellant has not demonstrated a level of impairment consistent with the criteria for a total evaluation. Mauerhan, supra, Vazquez-Claudio, supra; 38 C.F.R. § 4.130, Diagnostic Code 9433.  Thus, the Board concludes that the weight of the evidence is against a rating in excess of 70 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53.


B.  Fibromyalgia with epicondylitis of the bilateral elbows and subjective complains of paresthesia and tremor 

The appellant's fibromyalgia is currently assigned a 20 percent evaluation prior to February 22, 2011, and in excess of 40 percent thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025.

Under that diagnostic code, fibromyalgia is rated based on symptoms such as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms.  Where such fibromyalgia symptoms require continuous medication for control, a 10 percent rating is assigned.  A 20 percent rating is assigned for episodic symptoms with exacerbations often precipitated by environmental or emotional stress or by overexertion, but are present more than one-third of the time.  A maximum 40 percent rating is assigned for constant or nearly constant symptoms which are refractory to therapy.

A Note following Diagnostic Code 5025 provides that "widespread pain" means pain in both the left and right sides of the body that is both above and below the waist, and that affects both axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  

In pertinent part, the record on appeal includes a January 2009 VA medical examination report.  At that time, the appellant reported fatigue and lack of energy; widespread fibromyalgia joint aches, to include both ankles, shoulders, elbows, and hips; widespread muscle aches throughout the back and neck; and shaking and tremors.  The appellant reported that he had been taking multiple medications, but continued to experience these symptoms on a constant basis.  His symptoms affected his activities of daily living.  For example, his elbow pain made it difficult to drive a stick shift car, get dressed, bathe, and brush his teeth.  The appellant indicated that he had missed about a month and a half of work in the past 12 months or more due to his widespread aches and pains.  He denied having a history of hospitalizations related to fibromyalgia.  An examination revealed tenderness on palpation of points for fibromyalgia in multiple areas.  The appellant seemed to have an exaggerated pain response and was very tender everywhere.  His muscle strength, reflexes, and sensation were intact.  There was no obvious deformity, and range of motion testing of the elbows was full.  There was pain at the end points with range of motion, but no loss of motion with repetition.  X-ray studies of the elbows were unremarkable.  The diagnoses were fibromyalgia with claimed fatigue, muscle aches, and widespread joint pain; no evidence of neurologic disorder shakes or tremors on exam or on review of medical record; and epicondylitis to bilateral elbows.  

Based on this evidence, in a March 2009 rating decision, the RO granted service connection for fibromyalgia and assigned an initial 20 percent rating, effective July 2, 2008, which was the date of receipt of the appellant's claim.  The appellant appealed the initial rating assigned, arguing that he was entitled to at least a 40 percent disability rating.  

The appellant was afforded another VA medical examination in February 2011 at which time he reported continued chronic fatigue, numbness and tingling in his hands and feet, tremors in his hands, and widespread muscle and joint pain.  The appellant indicated that "my whole body hurts all the time, it never lets up."  The examiner indicated that the appellant's fibromyalgia manifestations included trigger points, unexplained fatigue, sleep disturbance, paresthesias, and musculoskeletal symptoms, including pain, stiffness, muscle weakness, achiness, myalgia, arthralgia, and decreased exercise tolerance.  His symptoms were constant or nearly so.  The examiner also indicated that the appellant's subjective paresthesias and tremors were not related to a neurologic disorder; rather, they were symptoms of his fibromyalgia.  

At his January 2011 DRO hearing and at his November 2012 Board hearing, the appellant testified that he experienced severe fatigue and widespread joint and muscle aches, the worst of which was in his knees and elbows, although his wrists and neck hurt as well.  He also reported occasional shaking and numbness in his hands and feet.  The appellant's spouse, a nurse, indicated that she believed those symptoms were similar to Raynaud's.  

At a February 2011 VA medical examination, the appellant reported continued fibromyalgia symptoms, including chronic fatigue, numbness and tingling in the hands and feet, a bilateral hand tremor, musculoskeletal symptoms, including widespread body pain, stiffness, achiness, myalgia, arthralgia, and decreased exercise tolerance.  His symptoms were constant or nearly so.  The diagnoses included fibromyalgia.  The examiner indicated that the effect on the appellant's usual occupation was significant.  

In a May 2016 rating decision, the RO increased the rating for the appellant's fibromyalgia to 40 percent, effective February 22, 2011, which was the date of the VA medical examination.  Although the appellant has been awarded the maximum schedular rating for his disability from February 22, 2011, the question of his entitlement to a rating in excess of 20 percent prior to that time remains on appeal.  

After applying the legal criteria set forth above to the facts in this case, and affording the appellant the benefit of the doubt, the Board finds that his service-connected fibromyalgia disability more nearly approximates the criteria for a 40 percent disability rating since the effective date of the award of service connection.

The evidence assembled in connection with the appellant's claim establishes that, since the award of service connection, the appellant's fibromyalgia has been manifested by constant and widespread musculoskeletal complaints, such as pain, stiffness, and weakness, as well as complaints of symptoms such as fatigue, sleep disturbances, headaches, depression and anxiety.  These symptoms, which are refractory to medication, impact his daily life and make it difficult for him to participate fully in various activities.  

Under these circumstances, the Board finds that an initial 40 percent disability rating is warranted from the date of service connection.  This is the maximum schedular rating available for fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Given his medical history, diagnosis, and reported symptomatology, the Board finds that there is no other applicable diagnostic code which would permit the assignment of a schedular rating in excess of 40 percent for fibromyalgia.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular diagnostic code is dependent on the facts of a particular case, including the relevant medical history, diagnosis assigned, and demonstrated symptomatology).

The Board has considered the appellant's reports of widespread musculoskeletal pain resulting in functional loss, but because the appellant is already in receipt of the maximum rating available under Diagnostic Code 5025, a higher rating based on functional loss due to pain is not for consideration.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In reaching its decision, the Board has also considered rating the appellant's right and left elbow epicondylitis separately by analogy to tenosynovitis under Diagnostic Code 5024.  Under Diagnostic Code 5024, tenosynovitis is rated as arthritis based on limitation of motion of the affected part.  Limitation of motion of the forearm is rated under Diagnostic Codes 5206, 5207.  As set forth above, however, the appellant's elbows exhibit full range of motion.  Although pain has been shown, X-ray studies of the elbows have been normal, with no indication of arthritis.  Thus, separate compensable ratings would not be warranted for the appellant's service-connected elbow epicondylitis.  In any event, the elbow symptomatology the appellant exhibits has been considered in assigning the maximum schedular rating available for fibromyalgia.  Therefore, application of a separate rating for the appellant's elbow disabilities based on pain and limitation of motion would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203 (1993).


C.  Extraschedular Consideration 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the appellant. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the appellant's PTSD and fibromyalgia are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321 (b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

With respect to the appellant's psychiatric disability, the rating criteria address his complaints and symptoms, including panic attacks, memory loss, suicidal thoughts, depression, and impaired impulse control.  Indeed, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Moreover, the symptoms associated with the appellant's service-connected fibromyalgia, including constant and widespread musculoskeletal pain, fatigue, sleep disturbance, stiffness, paresthesias, headaches, depression, and anxiety, are fully contemplated by the rating schedule.  That is, the schedular rating squarely addresses the extent of the associated constant symptoms.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the appellant and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

Although the record indicates that he is no longer working, the appellant is in receipt of a 100 percent schedular disability rating for multiple disabilities.  The industrial impairment caused by his PTSD and fibromyalgia have been recognized in those ratings.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD and fibromyalgia under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including an organic disease of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the appellant contends that he has right ear hearing loss as a result of in-service noise exposure, including from small arms fire and artillery.  

In pertinent part, the record on appeal includes the appellant's service treatment records which are negative for complaints or findings of a right ear hearing loss disability.  Repeated reference audiograms note routine exposure to hazardous noise, but indicate normal hearing acuity.  

At his April 1991 military separation medical examination, audiometric testing again revealed normal hearing in the right ear.  Specific audiogram findings indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
10

On a report of medical history completed at the time of the examination, the appellant also denied having or ever having had hearing loss.  

The appellant was afforded a VA medical examination in February 2009.  Audiometric testing conducted in connection with that examination showed a hearing loss disability for VA purposes in the left ear, but not in the right ear.  Specific audiogram findings indicated pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
RIGHT
10
15
10
10
5

Speech recognition was 100 percent correct in the right ear.  

The appellant was provided an additional VA medical examination in March 2011.  Audiometric testing again confirmed a hearing loss disability for VA purposes in the left ear, but not in the right ear.  Specific audiogram findings indicated pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
RIGHT
10
15
10
10
5

Speech recognition was 100 percent correct in the right ear.  

Applying the pertinent facts in this case to the legal criteria set forth above, the Board concludes that the preponderance of the evidence is against the claim of service connection for right ear hearing loss.  As set forth above, the appellant's service treatment records confirm his in-service noise exposure.  These facts alone, however, do not provide a sufficient basis upon which to grant the claim.  As discussed above, service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA compensation purposes.

In this case, the Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the appellant currently has right ear hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. 3.385.  In fact, the appellant's claims folder, containing multiple audiometric test results spanning approximately two decades, does not contain any evidence showing that the appellant has ever had a right ear hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385.  Nor has the appellant pointed to any such evidence.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, while there is evidence of in-service noise exposure, because the probative evidence shows that the appellant does not have a hearing loss disability as defined by the applicable regulation, the claim must be denied.

In reaching this decision, the Board has carefully considered the appellant's contentions to the effect that he experiences difficulty hearing.  The objective audiometric examination reports, however, are entitled to more probative weight than his own perceptions of his hearing acuity in determining whether a current hearing disability exists.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Such a determination is made by a mechanical application of audiometric test findings to the specific criteria set forth in section 3.385.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the numeric designations shown on audiometric testing and speech recognition tests indicate that the appellant's hearing acuity is within normal limits and not severe enough to constitute a disability for VA compensation purposes.

As the preponderance of the evidence is against the claim of service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial evaluation in excess of 70 percent for PTSD with secondary unspecified depressive disorder and alcohol use disorder with subjective chest pain prior to February 23, 2011, is denied.

An initial 40 percent rating for fibromyalgia with epicondylitis of the bilateral elbows and subjective complains of paresthesia and tremor prior to February 22, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to service connection for right ear hearing loss is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


